     Case 2:11-cr-00427-TLN-CKD Document 378 Filed 09/15/20 Page 1 of 1


 1   HEATHER E. WILLIAMS, Bar No. #122664
     Federal Defender
 2   RACHELLE BARBOUR, #185395
     Assistant Federal Defender
 3   OFFICE OF THE FEDERAL DEFENDER
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Facsimile:      (916) 498-5710
     Email: Rachelle_Barbour@fd.org
 6
     Attorneys for Defendant-Movant
 7   ANGELA SHAVLOVSKY
 8
                               IN THE UNITED STATES DISTRICT COURT
 9
10                            FOR THE EASTERN DISTRICT OF CALIFORNIA

11
12    UNITED STATES OF AMERICA,                 ) Case No. 2:11-CR-00427-TLN
                                                )
13               Plaintiff,                     )
                                                ) ORDER RELIEVING COUNSEL
14       v.                                     )
                                                ) Judge: Hon. Troy L. Nunley
15    ANGELA SHAVLOVSKY,                        )
16                                              )
                  Defendant.                    )
17                                              )

18            The Federal Defender’s Office represented Ms. Shavlovsky on her recent Motion for
19   Compassionate Release pursuant to the Court’s General Order No. 595. That Motion having
20   been denied, the Court hereby RELIEVES the Federal Defender’s Office as counsel for Ms.
21   Shavlovsky.
22
23    Dated: September 15, 2020
24
                                                          Troy L. Nunley
25                                                        United States District Judge
26
27
28
